Case 1:21-cv-00202-AT Document5 Filed 01/19/21 Page 1 of1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK Ay ONC ALLY FILED
MISAEL LOPEZ CLAUDIO, DATE FILED. 1192021

 

Petitioner,

-against-

21 Civ. 202 (AT)

UNITED STATES IMMIGRATION AND

CUSTOMS ENFORCEMENT (ICE), ORDER TO ANSWER, 28 U.S.C. § 2241

Respondent.

 

 

ANALISA TORRES, United States District Judge:

The Court has examined the petition in this action, which Petitioner filed pursuant to 28
U.S.C. § 2241. Accordingly,

The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s
Office for the Southern District of New York that this Order has been issued.

Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer
or other pleadings in response to the petition. Petitioner may file reply papers, if any, within
thirty days from the date Petitioner is served with Respondent’s answer.

By January 29, 2021, the U.S. Attorney’s Office shall file a letter updating the Court on
its investigations into Petitioner’s status as a United States citizen.

SO ORDERED.

Dated: January 19, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
